The Supreme Court affirmed the judgment of the Common. Pleas on June 2nd, 1884, in the following opinion:
Per Curiam.
We are clearly of opinion that the Act of March 17th, 1869, P. Laws 8, does not authorize the attachment to issue on a claim not due. The purpose of the attachment is to secure a lien to await the recovery of a judgment. If the debt is not due when the attachment issues a judgment cannot be recovered. The proceeding is unlike one under the Domestic Attachment Laws J Lieberman vs. Hoffman, 2 Pennypacker 211.
Judgment Affirmed.